Appellant moved for a rehearing.
The following opinion was filed May 10, 1904:
SiebecKee, J.
Appellant’s motion for a rehearing in this case is based upon the ground that the court erred in assuming that the Wisconsin Central Railroad Company and its receivers are parties to this action. The claim is measurably justified, because the writer erroneously included in the statement of the case, when referring to the Wisconsin Central Railway Company, the phrase, “of which respondents are the receivers.” That phrase is not in accordance with the facts, and should have been omitted. The decision was, however, made upon the facts as they are, and it must stand, and be treated as though the statement referred to were not in the case. That it was inadvertently incorporated in the case is apparent from the other portions of the statement of facts, and the explicit reference to the accurate statement of facts made in the decision when the case was before this court on its former appeal. No new grounds are suggested for a modification of the decision on this appeal. The reasons now advanced were in substance considered in the argument, and weighed by this court in reaching the decision. Since the federal court has assumed and retains jurisdiction of the *649cause, as stated in tbe decision in tbe companion case, and tbe respondent railway company having, by its answer, pleaded tbe pendency of tbat action, and tbat tbe issues in this action are tbe same as those raised by the pending cross-bill and reply in that action, and tbat its claim of right to tbe streets in controversy is tbe same as tbe claim of tbe receivers urged in their cross-bill, we must adhere to our former conclusion bolding tbat tbe trial court adopted tbe correct course in ordering tbat this action await tbe determination of tbe issues under tbe cross-bill in tbe federal court.
By the Gourt. — Motion denied, without costs.